Title: To James Madison from Robert Mallory, 7 February 1818
From: Mallory, Robert
To: Madison, James


Sir
Richmond Feby 7th 1818
I take this opportunity to inform you of your Election to the Board of public works. A knowledge on my part of the deep interest which you feell in the improvement and prosperity of your Native State inducd me to introduce you to the attention of the house. I cannot but indulge the hope that the appointment will meet your approbation. If however you should determine not to accept (which I assure you would not only be regreted by myself) but by a large portion of your Fellow citizens—It is very much desird you would make known such determination as speedily as possible in as much as the present Legislature would have it in their power to make the appointment; which is deem’d preferable to its being made by the Board of public works. Accept Sir a tender of my high consideration
Robert Mallory
